Case 1:15-cv-00493-LEW Document 279 Filed 08/12/20 Page 1 of 5               PageID #: 8196




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


 TIMOTHY NOLL, individually and on                   Case No. 1:15-cv-00493-LEW
 behalf of all similarly situated individuals,

                              Plaintiff,                 UNOPPOSED
                                                  MOTION TO SET ASIDE FINAL
 -v-                                                     JUDGMENT
                                                            AND
 FLOWERS FOODS, INC., LEPAGE                      REQUEST FOR A TELEPHONIC
 BAKERIES PARK STREET LLC, and CK                    STATUS CONFERENCE
 SALES CO., LLC

        Defendants



       Plaintiff Noll , on behalf of the putative Rule 23 Class and Section 216(b) Collective

Class Members, respectfully moves this Honorable Court to set aside the final judgment

entered in this case and to schedule a telephonic status conference with the parties. The

parties have met and conferred regarding this motion and Defendants have agreed not to

oppose the relief sought.

       Pursuant to Federal Rules of Civil Procedure 6(b)(1) and (6) the Plaintiff and the

class seek relief from the final judgment because Plaintiff’s and the Rule 23 Class’s wage

deduction claims under Count IV have not been adjudicated against them and are not

included in the judgment entered by the Court. As established by the Court’s class

certification and summary judgment orders, the state law wage deduction claims were

certified for class adjudication, were not the subject of Defendants’ motions for summary

judgment or decertification, and thus were not dismissed and remain at issue.
Case 1:15-cv-00493-LEW Document 279 Filed 08/12/20 Page 2 of 5                PageID #: 8197




                               Motion to To Set Aside Judgment

   1. On August 4, 2020, the Court entered judgment “for defendants Flowers Foods Inc.,

Lepage Bakeries Park Street LLC, and CK Sales Co. LLC as against the plaintiff Timothy

Noll and the Opt-in Plaintiffs on the state law claims asserted in Counts II, III and IV.

Furthermore, as to Plaintiff Timothy Noll, JUDGMENT is hereby entered for defendants

Flowers Foods Inc., Lepage Bakeries Park Street LLC, and CK Sales Co. LLC as against

the federal claims asserted in Counts I and II. As to the Opt-In Plaintiffs, JUDGMENT is

hereby entered dismissing their federal claims, WITHOUT PREJUDICE.” Doc. 278 at 1.

   2. Plaintiff’s Complaint articulates distinct state law claims under Count IV. A cause

of action under 26 Me. Rev. Stat. §§ 621 et seq. (specifically, § 629) for unlawful wage

deductions, was pled in Count IV. Doc. 1 ¶¶ 77, 79(c), and 81. This claim is independent

of Plaintiffs’ state law cause of action for overtime (§§ 661 et seq.), also pled in Count IV.

   3. Plaintiffs moved for certification of both their wage deduction and overtime claims.

See Doc. 191 at 2, 14, 26–27, and 35–37; Doc. 198 at 5 (seeking certification of the wage

deduction claims).

   4. The court certified a Rule 23 class in part based on the claims through which

Plaintiff seeks “damages for … unlawful paycheck deductions.” Doc. 202 at 2.

   5. Defendants moved for summary judgment on Count IV but only as to Plaintiff’s

overtime claims, and not their wage deduction claims. See Doc. 224 at 4 (“With regard to

Plaintiff’s Rule 23 class claims, Defendants seek summary judgment on Plaintiffs’ claim

for overtime under state law (part of Count IV).”) (emphases added); see also id. at 10–31

(only arguing that overtime claims of Count IV should be dismissed). Defendants’ legal


                                              2
Case 1:15-cv-00493-LEW Document 279 Filed 08/12/20 Page 3 of 5               PageID #: 8198




defenses advanced in their summary judgment motion (i.e. Motor Carrier Act and

Technical Corrections Act and outside sales exemption) are unique to the overtime claim

and do not apply to Plaintiffs’ wage deduction claim.

   6. The Court granted summary judgment to Defendants on “that portion of Count IV

that requests relief pursuant to 26 M.R.S. § 622” (i.e., penalties for failure to maintain

accurate time records) and, “[a]s to the remainder of Count IV, Defendants are granted

summary judgment pursuant to the Maine outside sales exemption.” Doc. 262 at 32–33.

The Maine outside sales exemption only applies to overtime claims and does not apply to

wage deduction claims. The Court did not grant summary judgment to Defendants pursuant

to the wage deduction claims of 26 M.R.S. § 629(1), nor did it discuss those claims in its

summary judgment order.

   7. However, the judgment states that it is entered against “the Opt-in Plaintiffs on the

state law claims asserted in Counts II, III, and IV” (Doc. 278 at 1). The “Opt-In Plaintiffs”

are those Plaintiffs who opted in to the federal FLSA collective action asserting unpaid

overtime. Plaintiff believes “Opt-In Plaintiffs on the state law claims,” in the judgment

intended to refer to Rule 23 Class Members asserting state overtime claims. Similarly,

Plaintiff believes the reference to state law claims in Count IV intended to refer to the

Rule 23 Class’ claim for unpaid overtime under state law, but did not include Plaintiffs’

claim for illegal deductions from wages, as Defendants did not move for summary

judgment on that claim, and it was not part of the Court’s summary judgment order.




                                             3
Case 1:15-cv-00493-LEW Document 279 Filed 08/12/20 Page 4 of 5              PageID #: 8199




    8. Accordingly, the parties jointly request that the judgment entered on August 4, 2020

be set aside and that the Court set a status conference to discuss a schedule for the

adjudication of Plaintiff’s and the Rule 23 class’ wage deduction claim.

                                        Conclusion

        Based on the foregoing points and authorities, Plaintiff and the class respectfully

request that this Court GRANT (1) their request to set aside the final judgment and (2) set

a telephonic status conference.

Dated: August 10, 2020.

 Respectfully submitted,

 /s Shawn J. Wanta                            /s Amy P. Dieterich
 Shawn J. Wanta, pro hac vice                 Amy P. Dieterich
 Christopher D. Jozwiak, pro hac vice         SKELTON, TAINTOR & ABBOTT
 Scott A. Moriarity, pro hac vice             95 Main Street
 BAILLON THOME JOZWIAK & WANTA LLP            Auburn, ME 04210
 100 South Fifth Street, Suite 1200           Telephone: 207-784-3200
 Minneapolis, MN 55402                        adieterich@sta-law.com
 Telephone: (612) 252-3570
 Fax: (612) 252-3571
 samoriarity@baillonthome.com
 sjwanta@baillonthome.com
 cdjozwiak@baillonthome.com

 Gordon Rudd, pro hac vice                    Susan E. Ellingstad, pro hac vice
 David Cialkowski, pro hac vice               Rachel A. Kitze Collins, pro hac vice
 ZIMMERMAN REED PLLP                          Brian D. Clark, pro hac vice
 111 IDS Center                               LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 80 South 8th Street                          100 Washington Avenue South, Suite 2200
 Minneapolis, MN 55402                        Minneapolis, MN 55401
 Telephone: (612) 341-0400                    Telephone: (612) 339-6900
 Gordon.Rudd@zimmreed.com                     Fax: (612) 339-0981
 David.Cialkowski@Zimmreed.com                seellingstad@locklaw.com
                                              rakitzecollins@locklaw.com
                                              bdclark@locklaw.com




                                             4
Case 1:15-cv-00493-LEW Document 279 Filed 08/12/20 Page 5 of 5                PageID #: 8200




 Charles E. Schaffer, pro hac vice
 LEVIN, SEDRAN & BERMAN
 510 Walnut Street, Suite 500
 Philadelphia, PA 19106
 Telephone: (215) 592-1500
 Fax: (215) 592-1500
 cschaffer@lfsblaw.com



                            Class Counsel and Attorneys for Plaintiff



                                CERTIFICATE OF SERVICE

       I, Shawn J. Wanta hereby certify that on August 12, 2020, I filed the foregoing via the
Court’s CM/ECF system, which will automatically send a notice of filing to counsel of record.



                                            /s/ Shawn J. Wanta

                                             Attorney for Plaintiff




                                               5
